Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,4-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180359060 A1 (Kim).
Regarding claim 1, Kim teaches,
A serial communication link receiver-transmitter(fig 1:10; par 27 “Referring to FIG. 1, the serial communication interface circuit 10 may include a transmitter 200, a receiver 400, an embedded external loopback circuit 600, and a test controller 800.”), comprising:
a transmitter(fig 1:200; par 27) and a receiver(fig 1:400; par 27) configured to perform data transmission and data reception, respectively, at a same side of a serial communication link(fig 1:200,400; par 27; In fig1, both the transmitter and the receiver are within the serial communication interface, making both on the same side.); and
an error detector operatively coupled to the transmitter and receiver(fig 1:20; par 27 “The serial communication interface circuit 10 may include a digital block 20. The digital block 20 may include the test controller 800. The digital block 20 may transmit first parallel data P_DAT1 in a parallel data format to the transmitter 200 and receive second parallel data P_DAT2 in a parallel data format from the receiver 400.”), the error detector configured to provide a transmit error indication(fig 1:”result”; par 33) responsive to a difference between transmit data received at the transmitter and transmitted data output by the transmitter(fig 1:par 33; fig 4; par 38 “for example, the receiver 400 converting the first serial data P_DAT1 to the second parallel data P_DAT2, and step S160 of comparing the first parallel data P_DAT1 with the second parallel data P_DAT2, for example, the digital block 20 comparing the first parallel data P_DAT1 with the second parallel data P_DAT2.”).
	
Regarding claim 2, Kim teaches,
The serial communication link receiver-transmitter of claim 1, wherein the error detector comprises:
a transmit error indicator(fig 12:TST_RESULT; par 76 “The pattern comparator 900 may generate a test result signal TST_RESULT by comparing the second parallel data P_DAT2 input in the test mode with the test mode data TST_DAT.”);
a comparison register(fig 12:900; par 76  “The pattern comparator 900 may generate a test result signal TST_RESULT by comparing the second parallel data P_DAT2 input in the test mode with the test mode data TST_DAT.”); and
an error detection logic comprising:
a first input operatively coupled to the comparison register(fig 12:TST_DAT; par 74 “The pattern generator 700 may determine a test pattern in response to a pattern generation signal PAT_GEN transmitted from the test controller 800, and may generate the test mode data TST_DAT in a parallel data format based on the test pattern. The generated test mode data TST_DAT may also be transmitted to the pattern comparator 900 as well.”; par 75 “In the test mode, the generated test mode data TST_DAT may be transmitted to the transmitter 200 as the first parallel data P_DAT1.”);
a second input operatively coupled to a memory of the receiver(fig 12:P_DAT2; par 75 “The second serial data S_DAT2 may be input to the receiver 400 as the second parallel data P DAT2 through the differential input ports RXP and RXN and converted into the second parallel data P_DAT2.” Par 76); and
an output operatively coupled to the transmit error indicator(fig 12:TST_RESULT; par 76 “The pattern comparator 900 may generate a test result signal TST_RESULT by comparing the second parallel data P_DAT2 input in the test mode with the test mode data TST_DAT.”). 

Regarding claim 4, Kim teaches,
The serial communication link receiver-transmitter of claim 1, 
Kim further teaches,
wherein the transmitter comprises a data buffer(fig 14:242; par 83 “Referring to FIG. 14, the driver 240 may include a TX buffer 242. The TX buffer 242 may receive the transmission serial data S_DAT_T converted by the serializer 220, and may output the first serial data S_DATl generated based on the transmission serial data S_DAT_T as the first differential signal DSIGl_P, DSIGl_N via the differential output ports TXP, TXN.” ) operatively coupled to the error detector(fig 13:800,720; par 73 “The multiplexer 720 may receive normal mode data NORM_DAT and test mode data TST_DAT. One of the normal mode data NORM_DAT and the test mode data TST_DAT may be selected by a mode selection signal MOD_SEL to be the first parallel data P DAT1.”).

Regarding claim 5, Kim teaches,
The serial communication link receiver-transmitter of claim 4, 
Kim further teaches,
wherein the error detector is arranged to observe transmit data(fig 12:P_DAT2; par 75 “The second serial data S_DAT2 may be input to the receiver 400 as the second parallel data P DAT2 through the differential input ports RXP and RXN and converted into the second parallel data P_DAT2.”) provided to a transmit shift register and configured to store an observed transmit data(fig 12:900; par 76 “The second serial data S_DAT2 may be input to the receiver 400 as the second parallel data P DAT2 through the differential input ports RXP and RXN and converted into the second parallel data P_DAT2.”).

Regarding claim 6, Kim teaches,
The serial communication link receiver-transmitter of claim 1, 
Kim further teaches,
wherein an output of the transmitter is operatively coupled to an output pad and operatively coupled to an input of the receiver.(fig 12:600; par 75 “The transmitter 200 may convert the first parallel data P DAT1 into the first serial data S_DAT1 and output the first serial data S_DAT1 as the first differential signals DSIG1_P and DSIG1_N through the differential output ports TXP and TXN. The first differential signals DSIG1_P and DSIG1_N may be converted into the second differential signals DSIG2_P and DSIG2_N via the embedded external loopback circuit 600. The second serial data S_DAT2 may be input to the receiver 400 as the second parallel data P_DAT2 through the differential input ports RXP and RXN and converted into the second parallel data P_DAT2.”)

Regarding claim 7, Kim teaches,
The serial communication link receiver-transmitter of claim 6, 
Kim further teaches,
wherein the receiver is configured to receive an observed transmitted data frame and obtain an observed transmitted data of the observed transmitted data frame.(fig 12:DSIG2,400,P_DAT2; par 75 “The first differential signals DSIG1_P and DSIG1_N may be converted into the second differential signals DSIG2_P and DSIG2_N via the embedded external loopback circuit 600. The second serial data S_DAT2 may be input to the receiver 400 as the second parallel data P_DAT2 through the differential input ports RXP and RXN and converted into the second parallel data P_DAT2.”)

Regarding claim 8, Kim teaches,
The serial communication link receiver-transmitter of claim 1, 
Kim further teaches,
further comprising: a selection circuitry configured to alternately couple and de-couple an input of the receiver to an output of the transmitter responsive to a selection signal, the selection signal generated in response to enablement/de-enablement of the error detector.(par 29 “The serial communication interface circuit 10 may operate in various modes including a normal mode and a test mode.” … “In the test mode, the serial communication interface circuit 10 may form an internal loopback path that does not include outside the transmitter 200 and the receiver 400, i.e., an analog signal path, and may form an external loopback path that includes outside the transmitter 200 and the receiver 400, i.e., the analog signal path.”)

Regarding claim 9, Kim teaches,
The serial communication link receiver-transmitter of claim 1, 
Kim further teaches,
a selection circuitry configured to alternately couple and de-couple an input of the receiver to an input pad responsive to a selection signal, the selection signal generated in response to enablement/de-enablement of the error detector.(par 29 “The serial communication interface circuit 10 may operate in various modes including a normal mode and a test mode.” … “In the test mode, the serial communication interface circuit 10 may form an internal loopback path that does not include outside the transmitter 200 and the receiver 400, i.e., an analog signal path, and may form an external loopback path that includes outside the transmitter 200 and the receiver 400, i.e., the analog signal path.”)

Regarding claim 10, Kim teaches,
A method of detecting a transmission error in a transmitted data frame on a serial communication link(par 76 “The pattern comparator 900 may generate a test result signal TST_RESULT by comparing the second parallel data P_DAT2 input in the test mode with the test mode data TST_DAT.”), the method comprising:
serially outputting a transmitted data frame including transmit data(fig 13:220; par 79 “The serializer 220 may convert the first parallel data P_DAT1 of a parallel data format transmitted to the transmitter 200 into the transmission serial data S_DAT_T, and may transmit the transmission serial data S_DAT_T to the driver 240.”); and
asserting an error indicator responsive to determining that an observed transmitted data is different than an observed transmit data(fig 12:800; par 76 “The test controller 800 may send a final result signal RESULT to the outside of the serial communication interface circuit 10 based on the test result signal TST_RESULT.”).

Regarding claim 11, Kim teaches,
The method claim 10, further comprising:
Kim further teaches,
observing transmit data at a transmitter of a serial communication link receiver-transmitter.(fig 12:600; par 75 “The first differential signals DSIGl_P and DSIGl_N may be converted into the second differential signals DSIG2_P and DSIG2_N via the embedded external loopback circuit 600.”)

Regarding claim 12, Kim teaches,
The method of claim 10, further comprising:
Kim further teaches,
observing the transmitted data frame serially output by a transmitter.(fig 12:600; par 75 “The first differential signals DSIGl_P and DSIGl_N may be converted into the second differential signals DSIG2_P and DSIG2_N via the embedded external loopback circuit 600.”)

Regarding claim 13, Kim teaches,
The method of claim 10, further comprising:
Kim further teaches,
receiving an observed transmitted data at a receiver of a serial communication link receiver- transmitter according to a data reception transaction process of a receiver.(fig 12:400; par 75 “The first differential signals DSIGl_P and DSIGl_N may be converted into the second differential signals DSIG2_P and DSIG2_N via the embedded external loopback circuit 600. The second serial data S_DAT2 may be input to the receiver 400 as the second parallel data P_DAT2 through the differential input ports RXP and RXN and converted into the second parallel data P_DAT2.”)
Regarding claim 14, Kim teaches,
The method of claim 13, further comprising:
Kim further teaches,
upon completing the normal data reception transaction process of the observed transmitted data, comparing the observed transmitted data of the observed transmitted data frame to the observed transmit data(fig 12:900; par 76 “The pattern comparator 900 may generate a test result signal TST_RESULT by comparing the second parallel data P_DAT2 input in the test mode with the test mode data TST_DAT.”).

Regarding claim 15, Kim teaches,
The method of claim 10, further comprising:
Kim further teaches,
comparing an observed transmitted data and the observed transmit data; and determining that the observed transmitted data is different than the observed transmit data responsive to the comparing.(fig 12:900; par 76 “The pattern comparator 900 may generate a test result signal TST_RESULT by comparing the second parallel data P_DAT2 input in the test mode with the test mode data TST_DAT.”)

Regarding claim 16, Kim teaches,
A computing system, comprising: a processor; and a memory storage having thereon machine-executable code adapted to permanently configure logic circuitry of the processor(fig 1; par 108) to:
observe a transmit data received for transmission by a transmitter of a serial communication link(fig 12:720,200; par 75 “In the test mode, the generated test mode data TST_DAT may be transmitted to the transmitter 200 as the first parallel data P_DAT1. The transmitter 200 may convert the first parallel data P_DAT1 into the first serial data S_DAT1 and output the first serial data S_DAT1 as the first differential signals DSIGl_P and DSIGl_N through the differential output ports TXP and TXN.”);
serially output a transmit data frame including transmitted data;(fig 12:200; par 75 “The transmitter 200 may convert the first parallel data P_DAT1 into the first serial data S_DAT1 and output the first serial data S_DAT1 as the first differential signals DSIGl_P and DSIGl_N through the differential output ports TXP and TXN.”)
observe the transmitted data of the transmit data frame(fig 12:400; par 75 “The first differential signals DSIGl_P and DSIGl_N may be converted into the second differential signals DSIG2_P and DSIG2_N via the embedded external loopback circuit 600. The second serial data S_DAT2 may be input to the receiver 400 as the second parallel data P_DAT2 through the differential input ports RXP and RXN and converted into the second parallel data P_DAT2.”); and
assert an error indicator(fig 12:TST_RESULT; par 76 “The pattern comparator 900 may generate a test result signal TST_RESULT by comparing the second parallel data P_DAT2 input in the test mode with the test mode data TST_DAT.”) responsive to determining that the observed transmitted data is different than an observed transmit data(fig 1:par 33; fig 4; par 38 “for example, the receiver 400 converting the first serial data P_DAT1 to the second parallel data P_DAT2, and step S160 of comparing the first parallel data P_DAT1 with the second parallel data P_DAT2, for example, the digital block 20 comparing the first parallel data P_DAT1 with the second parallel data P_DAT2.”).

Regarding claims 17,18,19,20,21 they are the machine-executable code implementing the method of claims 11,12,13,14,15 and are rejected for the same reasons.

	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180359060 A1 (Kim) in view of US 20140365832 A1 (Neeb).

Regarding claim 3, Kim teaches,
The serial communication link receiver-transmitter of claim 2, 
Kim further teaches
wherein an enable input of the error detection logic is coupled to receiving data from the receiver(fig 13:400,P_DAT2;par 78 “The receiver 400 may include a deserializer 420 and a reception analog front end (RX AFE) 440.” ).
However, although Kim teaches a deserializer, Kim does not specifically teach a reception complete indicator of the receiver.
On the other hand, Neeb teaches 
A serial communication link receiver-transmitter(fig 1; par 16 “FIG. 1 schematically illustrates a system 100 including a multipurpose bus 102 configured to enable communication between a first device 148 and a second device 136, in accordance with some embodiments.”), with loopback request capabilities(par 27 “FIG. 1 schematically illustrates a system 100 including a multipurpose bus 102 configured to enable communication between a first device 148 and a second device 136, in accordance with some embodiments.”), 
wherein an enable input of the error detection logic is coupled to a reception complete indicator of the receiver.(par 27 “A stop streaming command may be transmitted to stop the transmission of data over another signal path ( e.g., the transmit
signal path 114 or the receive signal path 116), in response to which a "streaming stopped" message may be transmitted.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim to incorporate the CLAIM of Neeb.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Kim -- a need for a solution for the issue of how to communicate protocol instructions between devices(Neeb par 2 “Because such buses utilize complex communication protocols, configuring devices to use such protocols may be expensive and time consuming. Other industry standard buses, such as I2C, may utilize simpler protocols, but are not rich enough to be used in applications that require more than a basic command set.”)-- with Neeb providing a known method to solve a similar problem. Neeb provides “Embodiments of the present disclosure describe device communication techniques and configurations.”(Neeb par 10)
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20030226065 A1 - Shingaki - loopback monitoring system. Has transmission completed flag, related to claim 3.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL XU whose telephone number is (571)272-5688. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.X./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113